Green and Gorski, JJ. (dissenting).
We respectfully dissent. In our view, Supreme Court properly denied defendant’s motion for summary judgment dismissing the amended complaint. By submitting, inter alia, the affidavit of an expert in opposition to the motion, plaintiff raised an issue of fact whether the design and placement of the two poles supporting the backboard of the basketball court “created a risk beyond those inherent in the sport of basketball” (Stackwick v Young Men’s Christian Assn. of Greater Rochester, 242 AD2d 878, 879 [1997]). Plaintiff’s submissions in opposition to the motion also raised an issue of fact whether the design and placement of the poles “caused or contributed to [the] injuries” sustained by plaintiffs son (id.). Present—Pigott, Jr., P.J., Green, Hurlbutt, Gorski and Smith, JJ.